internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 1-plr-136379-02 date date legend distributing controlled business a business b date state m shareholder shareholder r s t u v w x y plr-136379-02 z dear this letter responds to your letter dated date in which you requested rulings under sec_355 of the internal_revenue_code additional information regarding your request has been submitted in letters dated september september october october november and date the material information submitted for consideration is summarized below distributing is an accrual_method state m subchapter_s_corporation using a fiscal_year ending date distributing is engaged directly in business a which has been conducted for more than five years distributing has outstanding s shares of voting common_stock which is owned by shareholder t percent and shareholder u percent distributing has outstanding v shares of nonvoting common_stock which is owned by shareholder w percent and shareholder x percent combining both voting and nonvoting common_stock shareholder owns y percent and shareholder owns z percent controlled is a state m corporation that is a wholly owned qualified_subchapter_s_subsidiary qsub of distributing treated as a disregarded_entity under sec_1_1361-4 controlled is directly engaged in business b which has been conducted for more than five years controlled has outstanding r shares of voting common_stock all of which are held by distributing the taxpayer has supplied financial information that indicates that each of business a and business b had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years the hazardous nature of business a exposes business b to potential significant environmental liabilities under various state and federal statutes including the comprehensive environmental response compensation and liability act cercla and the resource conservation and recovery act rcra the insurance_policy of distributing does not include coverage for environmental liability in addition distributing has demonstrated that additional insurance that might provide such coverage is either unavailable or prohibitively expensive accordingly in order to protect business b from the risks of distributing's business a distributing proposes to distribute all the issued and outstanding_stock of controlled pro_rata to shareholder and shareholder the following additional representations have been made in connection with the proposed transaction plr-136379-02 a no part of the consideration to be distributed by distributing will be received by a distributing shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing b the five years of financial information submitted on behalf of distributing is representative of its present operation and with regard to such company there have been no substantial operational changes since the date of the last financial statements submitted c the five years of financial information submitted on behalf of controlled is representative of its present operation and with regard to such company there have been no substantial operational changes since the date of the last financial statements submitted d following the transaction distributing and controlled will each continue independently and with its separate employees the active_conduct of its business e the distribution of the stock of controlled is carried out for the following corporate business_purpose risk reduction the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose f distributing is an s_corporation within the meaning of sec_1361 controlled will elect to be an s_corporation pursuant to sec_1362 immediately after the distribution and there is no plan or intention to revoke or otherwise terminate the s_corporation_election of either distributing or controlled g there is no other plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing or controlled after the transaction h there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 i there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business j no liabilities will be assumed in the transaction and the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds any liabilities to which the transferred assets are subject plr-136379-02 k no liabilities will be assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred l no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled stock m no continuing transactions between distributing and controlled are anticipated but if there are any such transactions payments made in connection therewith will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length n no two parties to the transaction are investment companies as defined in sec_368 and iv o no distributing shareholder or shareholders will hold immediately after the distribution disqualified_stock within the meaning of sec_355 which constitutes a percent or greater interest in distributing or controlled p the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the combined voting power of all classes of stock entitled to vote of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled q the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property based solely upon the information submitted and the representations made we rule as follows the distribution of all of the controlled stock to shareholder and shareholder will cause the termination of the qsub election of controlled because controlled will cease to be a wholly owned subsidiary of distributing as a result controlled will be treated as a new corporation acquiring all of its assets and assuming all of its liabilities immediately before the termination from distributing in exchange for stock of controlled sec_1_1361-5 the deemed exchange of distributing’s business b assets subject_to liabilities for controlled stock resulting from the termination of the qsub election as set plr-136379-02 out above followed by the distribution of all of the controlled stock to shareholder and shareholder will be treated as a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss on the transfer of the business b assets subject_to liabilities to controlled in exchange for controlled common_stock and the assumption by controlled of the liabilities associated with the transferred assets sec_361 and sec_357 controlled will recognize no gain_or_loss on the receipt of the business b assets subject_to liabilities in exchange for the controlled common_stock sec_1032 the basis of each asset received by controlled from distributing will be equal to the basis of such asset in the hands of distributing immediately prior to the transaction sec_362 the holding_period of each asset received by controlled from distributing will include the period during which such asset was held by distributing sec_1223 no gain_or_loss will be recognized by distributing on the distribution of the controlled stock to shareholder and shareholder sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of shareholder or shareholder upon the receipt of the controlled stock sec_355 the aggregate basis of the distributing stock and the controlled stock in the hands of shareholder and shareholder immediately after the distribution will be the same as the basis of the distributing stock in the hands of shareholder and the shareholder immediately prior to the distribution sec_358 sec_1_358-1 such aggregate basis will be allocated between the distributing stock and the controlled stock in proportion to the relative fair_market_value of each corporation's stock in accordance with sec_1_358-2 sec_358 the holding_period of the controlled stock received by shareholder and shareholder will include the holding_period of the distributing stock with respect to which the distribution will be made provided that the distributing stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 plr-136379-02 provided that controlled meets the requirements of sec_1361 and provided that distributing immediately distributes the stock of controlled distributing’s momentary ownership of the stock will not cause controlled to have an ineligible shareholder under sec_1361 and controlled is eligible to make a timely election without the consent of distributing to be an s_corporation for the first taxable_year no opinion is expressed or implied about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours lisa a fuller assistant branch chief branch office of associate chief_counsel corporate
